Citation Nr: 0505030	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The matter is before the Board of Veterans Appeals (Board) on 
appeal from an April 2003 decision of the Manila, 
Philippines, VA Regional Office (RO), which found that the 
appellant's deceased spouse had no recognized service and 
that she was not eligible for VA benefits based on his 
service.  However, in several documents, including the notice 
of disagreement and a detailed handwritten letter submitted 
in July 2004, the appellant clearly identified the Filipino 
soldier whose service is the subject of this claim as her 
late father.  This matter requires clarification, as will be 
addressed in the body of this remand decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The U.S. service department, National Personnel Records 
Center (NPRC), has certified that the Filipino serviceman 
whose service is the subject of this claim had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  As such, the RO found that the appellant has 
not met the service requirements to be eligible as a 
surviving dependent of a veteran and she does not have basic 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2004).  
Appellant claims the individual is a veteran who had service 
from July 26, 1941, to June 30, 1946, in the D Co. 1st Repl. 
Bn PA APO 72.  

Following receipt of the claim, the RO requested verification 
of the individual's service and any service medical records 
from the service department as reflected in a VA Form 21-3101 
(JF).  The identifying information provided by the RO was 
obtained from the appellant's claim form.  This included the 
appellant's name and spouse's name.  In March 2003, a 
response was received from the NPRC indicating that the 
claimant's spouse had no service as a member of the 
Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.

Additional relevant information is available in the claims 
folder which was not provided to the NPRC in the initial 
search.  This includes the individual's parents' names and 
his place of birth.  This information, found in the claims 
folder in an application for survivor's benefits from the 
Social Security Administration (SSA) form, SSA 24, could be 
helpful in verifying the individual's service.  The Board is 
of the opinion that such evidence warrants a request for 
recertification to the NPRC.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).  

Finally, as noted in the Introduction, the appellant has 
identified herself as the daughter of the late veteran in her 
notice of disagreement and her July 2004 written statement.  
However, the application for survivor's benefits from the SSA 
reflects she checked off "surviving spouse" in her claim 
for that benefit.  Nonetheless, she indicated she was the 
"surviving beneficiary" when she wrote to VA and asked for 
a claim form in October 2002.  Furthermore, though the 
individual who is the subject of the claim reportedly died in 
1971, dependent children are listed as having dates of birth 
in 1979 and 1995.  The matter of whether or not the appellant 
is the surviving spouse should be clarified on remand, as the 
correct name of the surviving spouse is relevant to the 
search for records verification through NPRC.  

Accordingly, the case is REMANDED for the following:

1.  Clarify whether the appellant is the 
surviving spouse of the decedent.  

2.  Thereafter, make an additional request 
for verification of service to the NPRC, 
including the name of the surviving spouse, 
the name of the individual's parents, and his 
place of birth, as reflected in the SSA 24 
form contained in the claims folder.

3.  Readjudicate the appellant's claim, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



